DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11150741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “an input device comprising:2 one or more processors;3 a depressible element including two switches including: a first switch configured to generate a first signal when the depressible element is 5 depressed by a threshold distance, the first switch being a contact-based switch; and 6a second switch configured to generate a second signal indicating when the 7 depressible element is depressed by the threshold distance and the second switch is in an8 active state, the second switch being a contactless switch,9 wherein the one or more processors are communicatively coupled to the first switch and 10 the second switch and are configured to: 11receive the first signal from the first switch;12 configure the second switch to change from an inactive state to an active 13 state in response to receiving the first signal; 14after the second switch is changed to the active state, receive the second 15 signal from the second switch in the active state; determine whether the second signal indicates that the depressible element 17 is depressed by the threshold distance; validate the first signal based on the second signal indicating that the 19 depressible element is depressed by the threshold distance; and generate event data confirming that the depressible element is depressed 21 by the threshold distance in response to receiving the second signal validating the22 first signal and indicating that the depressible element is depressed by the23 threshold distance”.

Claims 2-10 and 12-20 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art:
Bokma (US 20130141342) teach a touch-sensitive depressible button with multiple depression thresholds is provided. When the button is depressed to a first depression threshold, the touch sensor can be switched from a low-power, non-sensing state to a sensing state. When the button is depressed to a second depression threshold, the touch sensor can sense the touch context and input can be generated based on the depression and the touch context. In this way, the touch-sensitive depressible button with multiple depression thresholds can facilitate timely switching of the touch sensor to a sensing state. However, does not teach the subject matter as claimed above.

Wang (US 20170084406) teach a switch that can include multiple settings for controlling multiple functions of a computing device. The switch can include multiple flexible surfaces that each includes a surface contact. When the switch is depressed, at least one of the flexible surfaces can collapse and close a connection of the switch. When the switch is further depressed, multiple flexible surfaces of the switch can collapse and close multiple connections of the switch. As a result, depending on the amount of force by which the switch is depressed, different functions of a computing device can be controlled by the switch. However, does not teach the subject matter as claimed above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622